Name: Council Regulation (EEC) No 1324/90 of 14 May 1990 fixing the basic price and the standard quality for pig carcases for the period 1 July 1990 to 30 June 1991
 Type: Regulation
 Subject Matter: consumption;  animal product
 Date Published: nan

 No L 132 / 18 Official Journal of the European Communities 23 . 5 . 90 COUNCIL REGULATION (EEC) No 1324 /90 of 14 May 1990 fixing the basic price and the standard quality for pig carcases for the period 1 July 1990 to 30 June 1991 carcases ( 6 ), as amended by Regulation (EEC) No 3530 / 86 ( 7 ), HAS ADOPTED THIS REGULATION: Article 1 For the period 1 July 1990 to 30 June 1991 the basic price for slaughtered pigs of the standard quality shall be ECU 1 900 per tonne . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereofj Having regard to Council Regulation (EEC) No 2759 / 75 of 29 October 1975 on the common organization of the market in pigmeat ( 1 ), as last amended by Regulation (EEC) No 1249 / 89 ( 2 ), and in particular Article 4 (4 ) thereof* Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas , when the basic price for slaughtered pigs is fixed , account should be taken of the objectives of the common agricultural policy and of the contribution which the Community desires to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are in particular to ensure a fair standard of living for the agricultural community , to ensure that supplies are available and that they reach consumers at reasonable prices ; Whereas the basic price must be fixed in accordance with the criteria laid down in Article 4 ( 1 ) of Regulation (EEC) No 2759 / 75 for a standard quality defined by reference to Council Regulation (EEC) No 3220 / 84 of 13 November 1984 determining the Community scale for grading pig Article 2 The standard quality shall be defined in terms of carcase weight and lean meat content , determined in accordance with Article 2 (2 ) and (3 ) of Regulation (EEC) No 3220 / 84 , as follows : ( a ) carcases weighing 60 to less than 120 kg: grade U; (b ) carcases weighing 120 to 180 kg: grade R. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. ~ It shall apply from 1 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 May 1990 . For the Council The President D. J. O'MALLEY ( ») OJ No L 282 , 1 . 11 . 1975 , p. 1 . ( 2 ) OJ No L 129 , 11, 5 . 1989 , p. 12 . ( 3 ) OJ No C 49 , 28 . 2 . 1990 , p. 61 . ( 4 ) OJ No C 96 , 17 . 4 . 1990 . ( 5 ) OJ No C 112 , 7 . 5 . 1990 , p. 34 . ( 6 ) OJ No L 301 , 20 . 11 . 1984 , p. 1 . ( 7 ) OJ No L 326 , 21 . 11 . 1986 , p. 8 .